Citation Nr: 1508625	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-25 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to February 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  At the hearing, additional evidence was submitted with a waiver of RO initial consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A December 2008 VA sleep study shows a diagnosis of mild obstructive sleep apnea syndrome.  At the January 2015 hearing, the Veteran testified that he initially began snoring during sleep in the mid-1980s (i.e., during service) and felt sleepy and unrested during the day.  His wife testified that beginning in 2004 she noticed that he would snore and stop breathing for long periods while he was sleeping.  Evidence submitted at the January 2015 hearing, specifically a VA Form 21-0960L-2 (sleep apnea disability benefits questionnaire (DBQ)), purportedly indicates that the Veteran's sleep apnea is related to his snoring complaints in service; his representative specifically cited to line 7 of that document.  The Board's review of the record found that only the odd-numbered pages of that document (not including line 7) were uploaded to the Veteran's electronic VA record.  As the evidence identified as received during the January 2015 hearing is of record and (as described at the hearing) pertinent to the matter on appeal, development to secure it for the record on appeal is necessary.  

As the Veteran's claim is being remanded for additional development, any updated records of VA treatment since May 2013 should also be secured for the record.

The case is REMANDED for the following:

1. The AOJ should locate and associate with the record a complete copy of the evidence submitted at the January 2015 hearing.  If such evidence cannot be located/is unavailable at the AOJ, the Veteran should be so advised, and the AOJ should assist him in securing for the record a duplicate complete copy.  

2. The AOJ must secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for sleep apnea since May 2013.  

3. The AOJ should then review the record, arrange for any further development suggested, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

